Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bihler (DE 19956477) in view of Lykkegaard (US 8,210,343).
Bihler shows a transport arrangement for a linear motor having a transport unit 4, a product carrier 3, the transport unit 4 and product carrier 3 each have al least one guide element 1 arranged in a direction of movement and the product carrier has no drive and is couplable to the transport unit via a coupling point 5 and is drivable by the transport unit 4 via the coupling point.  Shown are drive magnets 2 arranged in a direction of movement for driving the transport unit.  These drive magnets are not located on the transport unit.  However, shown by Lykkegaard are transport units such as unit 4 which has magnets 5 arranged thereon.  To merely place the magnets 2 onto transport unit 4 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Lykkegaard as this is merely a well known and conventional alternate equivalent arrangement which will produce the same magnetic drive.
Re claim 2, while not shown it is understood from Figure 1 that Bihler includes further product carriers 3.
Re claims 3 and 4, shown is a plurality of transport units 4 and coupling points 5.

Re claim 6, the carriers of Bihler engage product internally.
Re claim 7, Figure 1 of Lykkegaard shows a transport route having route guide elements for guiding carriers and coils interact with the magnets along the route.
Re claim 8, route guide element 1 of Bihler interacts with carriers 3 and transport units 4, the walls of each can be considered guide elements.
Re claims 9 and 10, in Figure 2 there are left and right wall segments which have no magnets and these will serve as guides.
Re claim 11, coupling point 5 is arranged between a front of product carrier 3 and a rear of a transport unit 4, see Figure 1.
Re claims 12 and 13, ball joint 5 serves as a drawbar.
Re claim 14, a second product carrier is present which has no drive.
Re claim 15, as per claim 11 rejection.
Re claim 16, shown are multiple ball joints 5 which serve as drawbars.
Re claim 17, as per rejection of claims 12 and 13.
Re claim 18, a second transport unit 4 is shown.
Re claims 19 and 20, as per claim 11 rejection.
Re claim 21, a drawbar is formed.
Response to Amendment
Applicant’s arguments, see remarks, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1-10 under Giacobbe et al. (EP 2,921,433) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bihler in view of Lykkegaard as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/02/2022